NEWS RELEASE FOR IMMEDIATE RELEASE November 17, 2010 CAPITOL FEDERAL FINANCIAL REPORTS FISCAL YEAR 2010 RESULTS Topeka, KS - Capitol Federal Financial (NASDAQ: CFFN) (the “Company”) announced results today for the fiscal year ended September 30, 2010.Detailed results will be available in the Company's Annual Report on Form 10-K for the fiscal year ended September 30, 2010, which will be filed with the Securities and Exchange Commission on or about November 29, 2010 and posted on our website, http://ir.capfed.com. Public share information is not calculated in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Highlights for the fiscal year include: · net income of $67.8 million, · diluted earnings per common share of $0.93, · diluted earnings per public share of $3.22, · dividends paid of $2.29 per public share, · equity to total assets ratio of 11.3% at September 30, 2010, · tangible equity to assets ratio of 9.8% at September 30, 2010 for Capitol Federal Savings Bank (the “Bank”), and · non-performing assets to total assets ratio of 0.49% at September 30, 2010. Comparison of Results of Operations for the Years Ended September 30, 2010 and 2009 For fiscal year 2010, the Company recognized net income of $67.8 million compared to net income of $66.3 million in fiscal year 2009.The $1.5 million increase in net income was primarily a result of a $5.8 million increase in other income, a $3.9 million decrease in other expenses and a $1.4 million decrease in income tax expense, partially offset by a $7.1 million decrease in net interest and dividend income and a $2.5 million increase in provision for loan losses.The efficiency ratio and operating expense ratio for fiscal year 2010 was 43.99% and 1.06%, respectively, compared to 45.62% and 1.14%, respectively, for the prior fiscal year. The net interest margin for fiscal year 2010 was 2.06% compared to 2.20% for fiscal year 2009.The 14 basis point decrease in the net interest margin was primarily a result of a decrease in the average yield of interest-earning assets compared to the prior year.The average yield on the loan portfolio decreased 33 basis points between periods due to loan modifications and refinances, originations and purchases at market rates which were lower than the existing portfolio and repayments of loans with rates higher than the portfolio. Additionally, the Bank has been purchasing investment securities with weighted average lives of approximately three years or less and at yields lower than mortgage-backed securities (“MBS”) as part of our overall interest rate risk management strategy.The decrease in the weighted average yield on interest-earning assets was partially offset by a decrease in the weighted average rate paid on interest-bearing liabilities, specifically the certificate of deposit portfolio and Federal Home Loan Bank (“FHLB”) advances. 1 Interest and Dividend Income Total interest and dividend income for the current fiscal year was $374.1 million compared to $412.8 million for the prior fiscal year.The $38.7 million decrease was a result of a $26.0 million decrease in interest income on MBS and a $23.5 million decrease in interest income on loans receivable, partially offset by a $10.2 million increase in interest income on investment securities. Interest income on loans receivable in the current fiscal year was $282.3 million compared to $305.8 million in the prior fiscal year.The $23.5 million decrease was a result of a 33 basis point decrease in the weighted average yield of the portfolio to 5.23% for the current fiscal year, as well as a $107.1 million decrease in the average balance of the loan portfolio between the two periods.The decrease in the weighted average yield was due to loan modifications and refinances, originations and purchases at market rates lower than the existing portfolio, and repayments of loans with rates higher than the portfolios.The decrease in the average balance was due to the swap of $194.8 million of originated fixed-rate mortgage loans for MBS during the first quarter of fiscal year 2010 (“loan swap transaction”) and principal repayments outpacing originations and purchases during the fiscal year. Interest income on MBS in the current fiscal year was $71.9 million compared to $97.9 million in the prior fiscal year.The $26.0 million decrease was due primarily to a decrease of $400.6 million in the average balance, as well as a 44 basis point decrease in the weighted average portfolio yield to 4.20% for the current fiscal year.The decrease in the average balance of the portfolio was due to principal repayments which were not replaced in their entirety; rather, they were reinvested into the investment securities portfolio.The weighted average yield decreased between the two periods due to an increase of prepayments on MBS with yields higher than the existing portfolio, repricing of adjustable-rate securities to lower market rates, and, to a lesser extent, purchases of MBS at lower yields than the existing portfolio between the two periods. Interest income on investment securities in the current fiscal year was $15.7 million compared to $5.5 million in the prior fiscal year. The $10.2 million increase was primarily a result of an increase of $658.2 million in the average balance of the portfolio, partially offset by a 64 basis point decrease in the weighted average portfolio yield to 1.77% for the current fiscal year.The average portfolio balance increased as a result of purchases funded with proceeds from the loan swap transaction, MBS and loan principal repayments and, to a lesser extent, from an increase in retail deposits.The decrease in the weighted average yield of the portfolio was attributed to maturities and calls of securities with yields greater than the remaining portfolio, and to investments made at lower market yields than the overall portfolio yield. Interest Expense Total interest expense for the current fiscal year was $204.5 million, compared to $236.1 million in the prior fiscal year.The $31.6 million decrease was primarily due to a decrease in interest expense on deposits of $21.3 million and a decrease in interest expense on FHLB advances of $9.4 million. Interest expense on deposits in the current fiscal year was $79.2 million compared to $100.5 million in the prior fiscal year. The $21.3 million decrease was primarily a result of a decrease in the rates on the entire deposit portfolio, primarily the certificate of deposit and money market portfolios, as these portfolios repriced to lower market rates.The average rate paid on the deposit portfolio decreased 63 basis points to 1.85% for the current fiscal year.The decrease in interest expense was partially offset by a $234.5 million increase in the average balance of the deposit portfolio, particularly the certificate of deposit and money market portfolios. Interest expense on FHLB advances in the current fiscal year was $97.2 million compared to $106.6 million in the prior fiscal year.The $9.4 million decrease in interest expense was a result of the refinancing of $875.0 million of advances during the second and third quarters of fiscal year 2009, and the refinancing of $200.0 million of advances plus the renewal of $100.0 million of advances during the third quarter of fiscal year 2010 at rates lower than the existing portfolio. Provision for Loan Losses During fiscal year 2010, the Company recorded a provision for loan losses of $8.9 million compared to a provision of $6.4 million in the prior fiscal year.The $8.9 million provision for loan losses is composed of $5.0 million related to increases in certain loss factors in our general valuation allowance model and $3.9 million related to establishing or increasing specific valuation allowances.The increase in certain loss factors in our general valuation allowance model reflects the risks inherent in our loan portfolio due to decreases in real estate values in certain geographic regions where the Bank has purchased loans, the continued elevated level of unemployment, and the increase in non-performing loans and loan charge-offs.The increase in specific valuation allowances was primarily related to our purchased loan portfolio.These factors contributed to the increase in the provision for loan losses in fiscal year 2010 and resulted in an increase in our allowance for loan losses (“ALLL”) from $10.2 million at September 30, 2009 to $14.9 million at September 30, 2010. 2 Other Income and Expense Total other income for the current fiscal year was $34.4 million compared to $28.6 million in the prior fiscal year.The $5.8 million increase was due primarily to the $6.5 million gain on the sale of trading MBS in conjunction with the loan swap transaction during the first quarter of fiscal year 2010. In response to the amendments to Regulation E by the Federal Reserve Board, the Bank made changes to its overdraft fee schedule and informed eligible accountholders of their options for handling these overdrafts. As a result of the new fee schedule and the number of customers who elected to opt-in or opt-out, the Bank is estimating that its overdraft fee income will be reduced by approximately $3.3 million annually.Management is analyzing the Bank’s deposit account fee structure and plans to make adjustments to the structure during fiscal year 2011 to mitigate the reduction in fee income. Total other expenses for the current fiscal year were $89.7 million compared to $93.6 million for the prior fiscal year.The $3.9 million decrease was due primarily to an impairment and valuation allowance taken on the mortgage-servicing rights asset in the prior year period, compared to a net recovery in the current period. During the fourth quarter of fiscal year 2010, management decided to discontinue the debit card rewards program effective October 31, 2010.It is estimated to result in a $1.5 million decrease in advertising and promotional expense compared to fiscal year 2010. Income Tax Expense Income tax expense for the current fiscal year was $37.5 million compared to $38.9 million for the prior fiscal year.The effective tax rate was 35.6% for the current fiscal year, compared to 37.0% for the prior fiscal year.The difference in the effective tax rate between periods was primarily a result of a net decrease in nondeductible amounts associated with the Employee Stock Ownership Plan (“ESOP”) in the current fiscal year, a reduction of unrecognized tax benefits due to the lapse of the statute of limitations during the first quarter of fiscal year 2010 and an increase in tax credits related to our low income housing partnerships. Comparison of Operating Results for the Three Months Ended September 30, 2010 and June 30, 2010 For the quarter ended September 30, 2010, the Company recognized net income of $15.4 million, compared to net income of $16.8 million for the quarter ended June 30, 2010.The $1.4 million decrease in net income between periods was primarily due to a $2.6 million increase in total other expenses, partially offset by a $1.1 million decrease in the provision for loan losses.The net interest margin for the current quarter was 1.99% compared to 1.97% for the quarter ended June 30, 2010.The two basis point increase in the net interest margin was primarily a result of a decrease in rates on the certificate of deposit portfolio and FHLB advances. Interest and Dividend Income Total interest and dividend income for the current quarter was $90.0 million compared to $91.5 million for the quarter ended June 30, 2010.The $1.5 million decrease was primarily a result of a $1.3 million decrease in interest income on MBS and a $515 thousand decrease in interest income on loans receivable. Interest income on loans receivable for the current quarter was $68.5 million compared to $69.0 million for the quarter ended June 30, 2010.The $515 thousand decrease in interest income was due to a $107.0 million decrease in the average balance of the portfolio, partially offset by a six basis point increase in the weighted average yield to 5.20% for the current quarter.The increase in the weighted average yield was a result of an increase in deferred fee amortization due to an increase in prepayment speeds as customers modified and refinanced their loans due to the lower rate environment during the current quarter. Interest income on MBS for the current quarter was $15.6 million compared to $16.9 million for the quarter ended June 30, 2010.The $1.3 million decrease was primarily a result of a $92.9 million decrease in the average balance of the portfolio due to principal repayments which were not entirely reinvested into additional MBS securities during the quarter and to an eight basis point decrease in the weighted average yield to 4.04% for the current quarter.The decrease in the weighted average yield between the two periods was primarily due to prepayments on MBS with yields higher than the remaining portfolio and an increase in premium amortization as a result of an increase in prepayment speeds. 3 Interest Expense Total interest expense decreased $1.8 million to $48.8 million for the current quarter from $50.6 million for the quarter ended June 30, 2010.The decrease was due primarily to a $962 thousand decrease in interest expense on deposits primarily due to a decrease in rates on the certificate of deposit portfolio and a $741 thousand decrease in interest expense on FHLB advances.The decrease in interest expense on FHLB advances was primarily a result of realizing a full quarter of benefit from refinancing $200.0 million and renewing $100.0 million of FHLB advances to lower market rates during the third quarter of fiscal year 2010 and, to a lesser extent, the repayment of $50 million of FHLB advances during the fourth quarter of fiscal year 2010. Provision for Loan Losses The Company recorded a provision for loan losses of $750 thousand during the quarter, compared to a provision of $1.8 million in the quarter ended June 30, 2010.The provision recorded in the current quarter was due primarily to the increase in and establishment of specific valuation allowances. Other Income and Expense Total other income was $7.0 million for the current quarter compared to $7.8 million for the quarter ended June 30, 2010.The $764 thousand decrease was due primarily to a $509 thousand decrease in retail fees and charges primarily as a result of the implementation of the amendments to Regulation E and changes to our overdraft fee schedule. Total other expense was $23.3 million for the current quarter compared to $20.6 million for the quarter ended June 30, 2010.The $2.7 million increase was due primarily to a $1.3 million increase in other expenses, net related to an impairment and valuation allowance taken on the mortgage-servicing rights asset during the current quarter compared to a recovery taken during the prior quarter as prepayment speeds increased during the current quarter, an increase in expenses related to real estate owned (“REO”), and an increase in the amortization of low income housing partnerships. Income Tax Expense Income tax expense for the current quarter was $8.7 million, compared to $9.4 million for the quarter ended June 30, 2010.The $766 thousand decrease was due to a decrease in earnings between periods.The effective tax rate for the quarter ended September 30, 2010 was unchanged from the prior quarter at 36.0%. Comparison of Operating Results for the Three Months Ended September 30, 2010 and 2009 For the quarter ended September 30, 2010, the Company recognized net income of $15.4 million, compared to $16.8 million for the same period in the prior fiscal year.The $1.4 million decrease was due primarily to a $2.5 million decrease in net interest and dividend income, partially offset by a $1.3 million decrease in income tax expense.The net interest margin for the current quarter was 1.99% compared to 2.13% for the quarter ended September 30, 2009.The 14 basis point decrease in the net interest margin was due primarily to an increase in the average balance of interest-earning assets at lower yields compared to the prior year quarter. Interest and Dividend Income Total interest and dividend income for the current quarter was $90.0 million compared to $100.1 million for the prior year quarter.The $10.1 million decrease was due primarily to a $6.6 million decrease in interest income on MBS and a $6.4 million decrease in interest income on loans receivable, partially offset by a $2.9 million increase in interest income on investment securities.The $6.6 million decrease in interest income on MBS was due to a $461.3 million decrease in the average balance and a 39 basis point decrease in the average yield to 4.04% for the current quarter.The $6.4 million decrease in interest income on loans receivable was due to a $318.2 million decrease in the average portfolio balance and a 16 basis point decrease in the average yield to 5.20% for the current quarter.The $2.9 million increase in interest income on investment securities was due to an $807.6 million increase in the average balance of the portfolio, partially offset by a 34 basis point decrease in the average weighted yield to 1.59% for the current quarter. 4 Interest Expense Total interest expense for the current quarter was $48.8 million, compared to $56.5 million for the prior year quarter.The $7.7 million decrease was due primarily to a $6.1 million decrease in interest expense on deposits and a $1.4 million decrease in interest expense on FHLB advances.The $6.1 million decrease in interest expense on deposits was due to a 64 basis point decrease in the average rate paid on the portfolio as deposits continued to reprice down.The $1.4 million decrease in interest expense on FHLB was primarily a result of realizing a full quarter of benefit from refinancing $200.0 million and renewing $100.0 million of FHLB advances to lower market rates during the third quarter of fiscal year 2010 and, to a lesser extent, the repayment of $50 million of FHLB advances during the fourth quarter of fiscal year 2010. Provision for Loan Losses The Company recorded a provision for loan losses of $750 thousand in the current quarter, compared to $623 thousand in the prior year quarter.The provision recorded in the current quarter was due primarily to the increase and establishment of specific valuation allowances. Other Income and Expense Total other income was $7.0 million for the current year quarter compared to $6.7 million for the prior year quarter.The $245 thousand increase was due to an $825 thousand increase in other income, net, primarily related to gains on loan sales due to an increase in the volume of loans sold, partially offset by a $580 thousand decrease in retail fees and charges. Total other expense was $23.3 million for the current quarter compared to $23.0 million for the prior year quarter.The $268 thousand increase was due primarily to a $257 thousand increase in communications, information technology, and occupancy, a $226 thousand increase in advertising and promotional, $100 thousand increase in federal insurance premium, partially offset by a $402 thousand decrease in salaries and employee benefits. Income Tax Expense Income tax expense for the current quarter was $8.7 million, compared to $9.9 million for the prior year quarter.The effective tax rate for the current quarter was 36.0%, compared to 37.1% for the prior year quarter.The difference in the effective tax rate between periods was primarily a result of a net decrease in nondeductible amounts associated with the ESOP in the current fiscal year and an increase in tax credits related to our low income housing partnerships. 5 For the Three Months Ended For the Twelve Months Ended September 30, September 30, (Dollars in thousands, except per share amounts) INTEREST AND DIVIDEND INCOME: Loans receivable $ MBS Investment securities Capital stock of FHLB Cash and cash equivalents 75 34 Total interest and dividend income INTEREST EXPENSE: FHLB advances Deposits Other borrowings Total interest expense NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES OTHER INCOME: Retail fees and charges Gain on securities, net Other income, net Total other income OTHER EXPENSES: Salaries and employee benefits Communications, information technology, and occupancy Federal insurance premium Advertising and promotional Other expenses, net Total other expenses INCOME TAX EXPENSE NET INCOME $ Basic earnings per common share $ Diluted earnings per common share $ Dividends declared per public share $ Efficiency ratio 48.32 % 45.63 % 43.99 % 45.62 % 6 Financial Condition as of September 30, 2010 Total assets increased $83.5 million, from $8.40 billion at September 30, 2009 to $8.49 billion at September 30, 2010, due primarily to growth in the deposit portfolio, which was used primarily to fund investment security purchases and repay maturing debt. The loans receivable portfolio decreased $435.8 million from $5.60 billion at September 30, 2009 to $5.17 billion at September 30, 2010.During fiscal year 2010, $645.1 million of loans were originated or refinanced, $67.3 million of loans were purchased from correspondent lenders, and $44.1 million of one- to four-family loans were purchased from nationwide lenders.One- to four-family loans purchased from nationwide lenders during the current fiscal year had a weighted average credit score of 723 at origination and a weighted average loan-to-value ratio of 47%, based upon the loan balance at the time of purchase and the lower of the purchase price or appraisal at origination.During fiscal year 2010, principal repayments on loans have exceeded originations, refinances, and purchases by $225.6 million. Mortgage origination volume, in general, has decreased from the prior year as the market demand for lending has been reduced.Additionally, the Bank has been purchasing fewer loans under the Bank’s nationwide purchase loan program during fiscal year 2010 due to the lack of loans meeting our underwriting criteria from our existing relationships.The Bank is working to expand the number of relationships with third parties from whom it may buy loans in the future.During the first quarter of fiscal year 2010, $194.8 million of originated fixed-rate mortgage loans were swapped for MBS.The MBS were sold during the first quarter for a $6.5 million gain.The proceeds from the sale were primarily reinvested into investment securities with terms shorter than those of the loans swapped.The transaction was executed as a means of reducing future interest rate risk sensitivity. At September 30, 2010, approximately 75% and 15% of the Bank’s loans were secured by real property located in Kansas and Missouri, respectively, and 10% of the loan portfolio represented nationwide purchased loans.The average loan-to-value ratio and credit score for our one- to four-family purchased loans at September 30, 2010 was 59% and 741, respectively.The average loan-to-value ratio and credit score for our one- to four-family originated loans at September 30, 2010 was 66% and 760, respectively. In an effort to offset the impact of repayments and to retain our customers, the Bank offers existing one-to four-family loan customers whose loans have not been sold to third parties and who have been current on their contractual loan payments for the previous 12 months the opportunity to modify their original loan terms to new loan terms generally consistent with those currently being offered.During fiscal year 2010 and 2009, the Bank modified $545.1 million and $1.14 billion of loans, respectively, with a weighted average rate decrease of 87 basis points for both periods.Additionally, the Bank refinanced $153.6 million and $267.9 million of its loans in fiscal year 2010 and 2009, respectively. The following table presents our fixed-rate one- to four-family loan portfolio and the annualized prepayment speeds for the quarter ending September 30, 2010 by interest rate tier.We attempt to mitigate the repricing risk of our fixed-rate one- to four-family loan portfolio by the interest rates we offer and through the terms of our modification program. Management closely monitors competitors’ rates and also considers interest rate risk and net interest income when setting offered rates.Loan modifications are considered a prepayment and are included in the prepayment speeds presented below. 7 Original Term 15 years or less More than 15 years Prepayment Prepayment Principal Speed Principal Speed Rate Range Balance (annualized) Balance (annualized) (Dollars in thousands) < 4.50 % $ 14.46 % $ 7.14 % 4.51 - 4.99
